Case 0:19-cv-62546-RS Document 24 Entered on FLSD Docket 03/17/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-62546-CIV-SMITH/VALLE

 LYDIA MOULTRY,

         Plaintiff,

 v.

 ANDREW M. SAUL, Acting Commissioner
 of Social Security Administration,

         Defendant.

 ________________________________________/

      ORDER ADOPTING REPORT AND RECOMMENDATION TO DISTRICT JUDGE

         This matter is before the Court on the Magistrate Judge’s Report and Recommendation to

 District Judge [DE 23], in which the Magistrate Judge recommends granting Plaintiff’s Motion for

 Summary Judgment [DE 18], denying Defendant’s Motion for Summary Judgment [DE 19],

 reversing the Administrative Law Judge’s decision, and remanding the case. No objections have

 been filed to the Report and Recommendation. Thus, having reviewed Magistrate Judge Valle’s

 Report and Recommendation to District Judge, the record, and given that neither party filed any

 objections, it is

         ORDERED that:

         1. The Report and Recommendation to District Judge [DE 23] is AFFIRMED and

         ADOPTED.

         2. Plaintiff’s Motion for Summary Judgment [DE 18] is GRANTED.

         3. Defendant’s Motion for Summary Judgment [DE 19] is DENIED.

         4. The Administrative Law Judge’s decision is REVERSED, and the case REMANDED.
Case 0:19-cv-62546-RS Document 24 Entered on FLSD Docket 03/17/2021 Page 2 of 2




       5. All pending motions not otherwise ruled upon are DENIED as moot.

       6. This case is CLOSED.

       DONE AND ORDERED in Fort Lauderdale, Florida this 17th day of March, 2021.




 cc:   Counsel of record




                                            2
